BURGESS, J.
This case in all material respects is like the case of Fitterer v. Crawford, 157 Mo. 51, the only difference being in the organizations of the lodges, and in the case in hand the lodge owns and nses for lodge purposes, and rents out for lodge purposes, the third story of a certain brick building, which the lodge asserts is exempt from taxation under section 6, article 10, of the State Constitution, and section 7504, Revised Statutes 1889.
While the Knights of Phythias is a charitable organization, it is only when its property is used “exclusively for purposes purely charitable” that it is exempt from taxation (sec. 7504, R. S. 1889) and as it rents out the story of the building, which it owns, for purposes which are not shown to be charitable it is not occupied exclusively for charitable purposes within the meaning of the statute. Fitterer v. Crawford, 157 Mo. 51.
The judgment is reversed.
Gantt, O. J., and Sherwood, J., concur.